Title: Abigail Adams to Hannah Quincy Lincoln Storer, 1 March 1778
From: Adams, Abigail
To: Storer, Hannah Quincy Lincoln


     
      
       Braintree, ca. 1 March 1778
      
     
     My dear Mrs. Storers obliging favour was handed me to day. It found me with an additional Weight of anxiety upon my mind. I had been just able by the force of philosophy and I would fain hope by nobler Motives, to acquire a sufficent Stock of fortitude to support me under the most painfull Seperation I have yet been call’d to endure, when last Mondays paper gave me a Shock that I was not armd against.
     Against an open and avowed Enemy we may find some guard, but the Secret Murderer and the dark assassin none but that Being without whose Notice not a Sparrow falls to the ground, can protect or secure us. My own solicitude will not avail. When I was call’d to this trial, I asked not my Heart what it could, but what it ought to do, and being convinced that my Friend might be more extensively usefull in this department at this perticuliar time than in any other, hard as the Struggle was I consented to the Seperation. Most willingly would I have hazarded the danger of the Sea to have accompanied him, but the dangers from Enemies was so great that I could not obtain his consent.
     You have a sympathetick Heart, and have often I dare say compasionated your Friend who feels as if she was left alone in the world, unsupported and defenceless, with the important weight of Education upon her hands at a time of life when the young charge stand most in need of the joint Efforts and assistance of both parents. I have sacrificed my own personal happiness and must look for my Satisfaction in the consciousness of having discharged my duty to the publick. Indulge me my Friend when I say few people have so valuable a treasure to resign, none know the Struggle it has cost me. Tender as Maternal affection is, it was swallowed up in what I found a much stronger, nor had it, its full opperation till after the departure of my Son when I found a larger portion of my Heart gone than I was aware of.
     I was in hopes that a few Months would releave me from a Large Share of anxiety by the happy tidings of the safe arrival of my Friend, but a new Source of Distress has opened to my view. I was not aware of the assasinating knife of a Ravelick. Join with me my Friend in Suplications to Heaven for the safety of my Friend, and for the success and faithfull discharge of the important trust committed to him.
     I rejoice in the happiness of my Friend, tho my own felicity is over cast. I little thought so much time would have elapsed before I had the pleasure of seeing her in her own habitation. She has left a vacancy here which cannot be supplied, but I will not regret it since she has contributed to the happiness of a worthy Man, and a deserving family—to whom as a peculiar Blessing of Heaven may she long be continued which will contribute much to the happiness of her affectionate
     
      Portia
     
    